                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


GARY L. PANSIER and
JOAN R. PANSIER,

                       Appellants,

               v.                                             Case No. 20-C-221

PATRICK LAYNG,

                       Appellee.


              DECISION AND ORDER GRANTING MOTION TO DISMISS


       On February 12, 2020, Appellants Gary and Joan Pansier filed a notice of appeal seeking

review of the United States Bankruptcy Court for the Eastern District of Wisconsin’s January 17,

2020 order granting Appellee United States Trustee for Region 11 Patrick Layng’s motion for

summary judgment and denying Appellants’ discharges pursuant to 11 U.S.C. § 727(a)(2) and

§ 727(a)(4)(A). Appellee filed a motion to dismiss, asserting that this court lacks jurisdiction over

Appellants’ untimely appeal. For the following reasons, Appellee’s motion to dismiss will be

granted and the appeal will be dismissed.

                                        BACKGROUND

       Appellants filed a voluntary motion for relief under Chapter 7 of the Bankruptcy Code on

March 19, 2018. See Case No. 18-br-22297 (E.D. Wis. Bankr.). Appellee initiated an adversary

proceeding seeking a judgment under 11 U.S.C. § 727(a) that Appellants would not obtain a

discharge of their debts. See Case No. 18-ap-2222 (E.D. Wis. Bankr.). Appellee moved for

summary judgment seeking the denial of discharge for concealing property of the estate, for

failing to preserve records, for making false oaths or accounts, and for failing to satisfactorily
explain the loss of assets. On January 17, 2020, the bankruptcy court granted Appellee’s motion

and denied Appellants’ discharges. The bankruptcy court administratively closed the adversary

case on February 6, 2020. On February 12, 2020, Appellants filed their notice of appeal.

                                             ANALYSIS

        Under 28 U.S.C. § 158, a party may appeal the final orders of a bankruptcy court to an

appropriate district court. Section 158 provides that “[a]n appeal under subsections (a) and (b) of

this section shall be taken in the same manner as appeals in civil proceedings generally are taken

to the courts of appeals from the district courts and in the time provided by Rule 8002 of the

Bankruptcy Rules.” 28 U.S.C. § 158(c)(2). Rule 8002 states that, except for certain limited

exceptions, “a notice of appeal must be filed with the bankruptcy clerk within 14 days after entry

of the judgment, order, or decree being appealed.” Fed. R. Bankr. P. 8002(a)(1). Appellee asserts

that Appellants’ appeal is untimely and must therefore be dismissed because Appellants filed their

notice of appeal 26 days after the bankruptcy court entered its January 17, 2020 order and 12 days

after the notice of appeal deadline.

        Appellants argue that the 14-day deadline is a non-jurisdictional claim-processing rule.

But as the Seventh Circuit has recognized, “the 14-day limit in Rule 8002(a) is jurisdictional.”

See In re Sobczak-Slomczewski, 826 F.3d 429, 431 (7th Cir. 2016) (citations omitted). The

Sobczak-Slomczewski court explained that, “[w]hile the specific time period is found in a

bankruptcy rule, the statutory grant of jurisdiction in 28 U.S.C. § 158 limits appeals to those made

in the time limits prescribed in Rule 8002(a).” Id. at 432. Because “the 14-day deadline to file a

notice of appeal is rooted in the jurisdiction granting statute, 28 U.S.C. § 158, that expressly

includes a timeliness condition,” the court held that an appellant’s “failure to file a timely notice

of appeal strips the district court of jurisdiction to hear the appeal.” Id.



                                                   2
       Appellants assert that Sobczak-Slomczewski cannot be reconciled with the Supreme

Court’s recent decision in Hamer v. Neighborhood Housing Services of Chicago, 138 S. Ct. 13

(2017). Yet, courts have found that “Hamer changes little in how the Supreme Court analyzes

limitations on the courts’ jurisdiction.” In re Jackson, 585 B.R. 410, 415 (B.A.P. 6th Cir. 2018).

In Hamer, the Supreme Court held that Federal Rule of Appellate Procedure 4(a)(5)(C)’s 30-day

limit on the length of an extension of time to file a notice of appeal in a civil case is a non-

jurisdictional claim-processing rule. 138 S. Ct. at 21. Hamer neither referred to 28 U.S.C.

§ 158(c)(2) or Bankruptcy Rule 8002(a)(1) nor found that Rule 8002(a)(1) is a mandatory claim-

processing rule rather than a jurisdictional requirement. Courts that have considered this issue

post-Hamer have concluded that the 14-day deadline to file a notice of appeal in Rule 8002(a),

which is incorporated in § 158(c)(2) by reference, is a jurisdictional requirement. See In re

Wilkins, 587 B.R. 97, 107 (B.A.P. 9th Cir. 2018) (“[T]he 14-day time deadline in Rule 8002(a) is

a jurisdictional requirement that acts as an immutable constraint on our authority to consider and

hear appeals.” (citing Bowles v. Russel, 551 U.S. 205, 214 (2007))); In re Robertson, 774 F. App’x

453 (10th Cir. 2019) (reaffirming that “Rule 8002(a)(1)’s time limit is jurisdictional”); In re

Jackson, 585 B.R. 410 (6th Cir. 2018); In re EHC, LLC, No. 15 B 40866, 2019 WL 1057201, at

*2 (N.D. Ill. Mar. 6, 2019) (“Because Hamer did not address Bankruptcy Rule 8002(a)(1), let

alone hold that it is a mandatory claims-processing rule rather than a jurisdictional requirement,

this court must follow Sobczak-Slomczewski.”). The court agrees with the holdings of those courts

and concludes that Rule 8002(a)(1)’s 14-day deadline to file a notice of appeal is jurisdictional.

        Appellants contend that, even if the 14-day deadline is jurisdictional, their appeal is not

untimely. They argue that their time to appeal did not begin to run when the court entered the

January 17, 2020 order granting the motion for summary judgment. Instead, they were required



                                                 3
to file a notice of appeal within 14 days of the date the bankruptcy court administratively closed

the case, which occurred on February 6, 2020. For purposes of appeal, an order is final if it “ends

the litigation on the merits and leaves nothing for the court to do but execute the judgment.”

Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989). The bankruptcy court’s

January 17, 2020 order was a complete act of adjudication and disposed of all matters raised by

Appellee. There was nothing more for the court to do but administratively close the case.

Accordingly, the time to file a notice of appeal began on January 17, 2020, the day the bankruptcy

court entered its order granting Appellee’s motion for summary judgment.

       Finally, Appellants argue that the court should consider the untimely appeal because their

failure to file a proper appeal was the result of excusable neglect. There are “no equitable

exceptions to a jurisdictional requirement.” Sobczak-Slomczewski, 826 F.3d at 432 (citing

Bowles, 551 U.S. at 213). Though Appellants are pro se, “ignorance of settled law is not excusable

neglect . . . .” United States v. Durmont, 936 F.2d 292, 295 (7th Cir. 1991). The court cannot

find excusable neglect for Appellants’ failure to timely file their notice of appeal. Appellants did

not seek additional time from the bankruptcy court to file their notice of appeal, and this court has

no jurisdiction to consider such a request.

       Because Appellants did not file a notice of appeal within the 14-day limit, this court does

not have jurisdiction over this appeal. Accordingly, Appellee’s motion to dismiss (Dkt. No. 2) is

GRANTED. This appeal is dismissed.

       SO ORDERED at Green Bay, Wisconsin this 27th day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 4
